Citation Nr: 9900017	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  98-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1977 to September 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota, that denied 
service connection for hearing loss, right and left shoulder 
disabilities, and right and left knee disabilities.

A statement of the case, issued in October 1997, addressed 
all of the disabilities mentioned above.  In a written signed 
statement, dated in May 1998, the veteran indicated that he 
would like to withdraw his appeal with respect to the issues 
of service connection for hearing loss, right and left 
shoulder disabilities, and a right knee disability.  Since 
these issues are not in appellate status they will not be 
considered by the Board at this time.


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the veteran currently experiences left 
knee pain.  It is asserted that, although he injured his left 
knee prior to service, his left knee was reinjured during 
active service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim of entitlement to service 
connection for a left knee disability is well grounded.



FINDING OF FACT

The claim of entitlement to service connection for a left 
knee disability is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for a left knee disability 
is well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet .App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Private treatment records reflect that the veteran 
experienced an abrasion and strain of the left knee in 
October 1975.  In September 1976 he experienced a laceration 
of the left knee with subsequent hospitalization in November 
1976 for antibiotic therapy.  X-rays of the left knee, during 
November 1976, did not reveal any abnormality.

The report of the veterans April 1977 service entrance 
examination indicates that his lower extremities were normal.  
A scar on the left knee cap was noted.  A February 1978 
service medical record indicates that the veteran complained 
of left knee pain of a 2 day duration.  The pain was located 
at the patella.  A July 1980 service medical record reflects 
that the veteran reported that he had reinjured his left knee 
2 days before.  The assessment was knee injury.  The report 
of an August 1981 service examination reflects that there was 
slight crepitus in the left knee and the diagnosis included 
probable chondromalacia of the left knee.

Private medical records from Northland Medical clinic, dated 
from 1979 to 1996, do not indicate any disability of the left 
knee.  

The reports of VA examinations, dated in August 1997, do not 
indicate any disability of the left knee and the report of 
August 1997 VA X-rays of the left knee reflect that there was 
no bony abnormality.

During the veterans personal hearing, held before a hearing 
officer at the RO in May 1998, the veteran offered testimony 
concerning the history of injuries to his left knee and the 
current pain he experienced.  He believed that current 
symptoms were related to inservice injury.  

In order for the veteran's claim of entitlement to service 
connection for a left knee disability to be well grounded, he 
must submit medical evidence indicating that he currently has 
a left knee disability and that it is related to his active 
service.  There is no competent medical evidence of record 
that reflects that the veteran had a chronic left knee 
disability during active service, noting complaints of left 
knee pain on 2 occasions during service without diagnosis of 
chronic disability and a diagnosis of probable chondromalacia 
approximately 1 year after service, or that he currently has 
a left knee disability, noting no current treatment and 
negative current examinations.  The veteran has offered 
statements and testimony, that are presumed credible for 
purposes of this decision, identifying pain in his left knee 
that he believes is a symptom of a left knee disability, but 
he is not qualified, as a layperson, to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions, as such matters require medical expertise.  See 
Grottveit and Espiritu.  The Board therefore concludes that 
without the requisite competent medical evidence establishing 
that the veteran currently has a left knee disability, the 
claim of entitlement to service connection for a left knee 
disability is not well grounded.  Caluza.

Although the Board has disposed of the claim of entitlement 
to service connection for a left knee disability on a ground 
different from that of the RO, that is, whether the claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  



ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a left knee disability not having been 
submitted, the appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
